Citation Nr: 0216480	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  98-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating in excess of 30 percent for right 
(major) rotator cuff tendonitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to June 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
by the Buffalo, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
rating for right (major) rotator cuff tendonitis (a right 
shoulder disability) from 10 percent to 30 percent, effective 
from December 1996.  In June 2001 the Board vacated a March 
2001 decision as to this matter because pertinent medical 
records constructively within VA's possession at the time of 
that decision was not considered.  In a separate June 2001 
decision the Board remanded the case to the RO for additional 
development and consideration of referral for entitlement to 
an extraschedular rating.  In a May 2002 supplemental 
statement of the case the RO denied an increased rating and 
denied referral for consideration of an extraschedular 
rating.  


FINDINGS OF FACT

1.  The veteran's right (major) rotator cuff tendonitis is 
manifested by arm motion limited to midway between side and 
shoulder level due to severe pain, without evidence of arm 
motion limitation to 25 degrees from the side. 

2.  Plausible evidence has been submitted indicating the 
veteran has experienced marked interference with employment 
as a result of his right rotator cuff tendonitis.


CONCLUSIONS OF LAW

1.  A schedular rating of in excess of 30 percent for right 
(major) rotator cuff tendonitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.20, 4.71a, Code 5201 (2002).

2.  Referral of the veteran's claim for consideration of an 
extra-schedular rating is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.321 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran and his 
representative were notified of the VCAA in the June 2001 
remand order and development in accordance with VCAA was 
requested by the RO in correspondence dated December 21, 
2001.  Well-groundedness is not an issue.  By various 
documents during the course of this appeal the RO has advised 
the veteran of the evidence necessary to substantiate his 
claim.  For example, he was advised of the applicable law and 
regulations and, in essence, the deficiencies of his claim in 
the March 1997 rating decision, the January 1998 statement of 
the case, and the June 2000 and May 2002 supplemental 
statements of the case.  These documents adequately notified 
the veteran of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.  He was 
notified that he was responsible for submitting information 
relating to relevant treatment, and that VA would secure all 
available medical records.  He did so, and the available 
medical evidence was obtained.  He was advised of his right 
to a personal hearing, and he was provided with a VA 
examination to determine if he met the requirements for a 
higher rating.  As he has been kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure, 
there is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In claims for disability compensation the VCAA requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in February 
1997, March 1999, May 2000, and April 2002.  The medical 
evidence of record is sufficient for an adequate 
determination of the matter on appeal.

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification is required.  The 
veteran is not prejudiced by the Board's consideration of 
this claim based on the current record.  

Factual Background

Service medical records dated in March 1984 show the veteran 
complained of right shoulder pain over the previous 2 years.  
The diagnoses included rule out arthritis/bursitis and right 
post rotator cuff irritation.  

On VA examination in July 1993 the veteran reported he 
incurred a right shoulder injury as a result of an automobile 
accident during service.  On clinical evaluation, he was able 
to abduct his right arm to only 100 degrees.  An associated 
radiographic study revealed no abnormal calcification or 
arthritic changes in the glenohumeral joint, minimal 
arthritic changes in the acromioclavicular (AC) joint, and 
normal rotator cuff soft tissue space.  The diagnosis was 
possible tendonitis injury of the right shoulder.

In an April 1994 rating decision the RO granted service 
connection for chronic rotator cuff tendonitis of the right 
shoulder.  A 10 percent rating was assigned.

VA medical records dated in February 1997 show the veteran 
reported treatment for a right shoulder disability at Ft. 
Drum, New York, and noted difficulty doing any heavy work as 
a result of pain in his right shoulder and back.  He also 
reported taking anti-inflammatory drugs and undergoing 
physical therapy for his right shoulder.  Upon clinical 
evaluation, there was no atrophy of the right shoulder, but 
there was local tenderness over the right acromioclavicular 
joint.  He was able to abduct his right arm to 75 degrees, 
which was noted as not quite horizontal.  The examiner noted 
that the veteran's right arm, extended, could be brought 
forward only 45 degrees and lacked any further motion.  
Backward motion of the right arm was normal and there was 
good grip in the right hand with no evidence of atrophy.  The 
left arm had a full range of motion.  An associated 
radiographic study of the right arm was normal.  The 
examiner's conclusion was chronic disability referable to the 
right shoulder with limitation of motion.

In March 1997, the RO received a statement from the veteran's 
service representative noting that he had received treatment 
from the VA Medical Center (VAMC) in Syracuse and the VA 
outpatient clinic (VAOPC) at Ft. Drum.  

VA treatment records from VAMC Syracuse and VAOPC Fort Drum, 
dated from March 1993 to November 1999 include a November 
1999 treatment report which notes the veteran complained of 
problems with his right shoulder to the point where he could 
not use his arm.  He felt his right shoulder had "popped 
out" at least once since the arthroscopy.  The diagnoses 
included post-operative right shoulder pain with minimal 
improvement.  It was noted that it was possible that the 
symptoms were secondary to a neck disorder.

On VA examination in March 1999 the veteran complained of 
chronic pain in his right shoulder, without radiation, and 
indicated that the pain was exacerbated when he lifted the 
shoulder above his head.  On clinical evaluation, there was 
exquisite point tenderness to the AC joint and mild 
tenderness to the upper trapezius.  Range of motion studies 
of the right shoulder revealed forward flexion to 110 
degrees, hyperextension to 30 degrees, internal and external 
rotation to 90 degrees, abduction to 60 degrees, and 
adduction to 30 degrees.  There was tenderness and pain with 
testing.  The diagnosis was right rotator cuff syndrome of 
unknown etiology.  It was noted that any manifestation of 
weakened motion, incoordination, or fatigability was included 
within the examination findings.  Furthermore, the examiner 
reported that it was likely that, with flare-ups, range of 
motion would be further restricted.

Apparently in November 1999 the veteran submitted VAMC 
Syracuse treatment records, dated from March 1999 to October 
1999.  A September 1999 operation report notes the veteran 
underwent right shoulder arthroscopy and arthroscopic 
subacromial decompression.  The preoperative diagnosis was 
right shoulder impingement and possible rotator cuff tear.  
The postoperative diagnosis was right shoulder impingement 
and no rotator cuff tear.  The procedure revealed a partially 
detached anterior glenoid labrum, which was debrided with a 
shaver.  An October 1999 treatment record notes examination 
of the veteran and removal of stitches following right 
shoulder arthroscopy.  He reported suffering from pain and 
limitation of movement with abduction to 30 degrees, external 
rotation to 25 degrees, internal rotation to 45 degrees, and 
shoulder flexion to 30 degrees.

Later the RO received additional Syracuse VAMC treatment 
records, dated from December 1997 to September 1999.  An 
August 1999 report noted diagnoses of osteoarthrosis, 
unspecified whether generalized or localized, involving 
shoulder region, and sprain of other specified sites of 
shoulder and upper arm.

In January 2000 the RO received additional VAMC Syracuse and 
VAOPC Fort Drum treatment records dated from March 1995 to 
October 1999.  An August 1999 MRI (magnetic resonance 
imaging) report revealed thickening of the coracoacromial 
ligament, with fluid in the subacromial and subdeltoid bursa, 
mild hypertrophy of the AC joint, and a small full thickness 
tear in the anterior aspect of the supraspinatus tendon near 
the insertion with the greater tuberosity.

In March 2000 the RO received additional VAMC Syracuse and 
VAOPC Fort Drum treatment records, many of them duplicates, 
dated from April 1995 to August 1999.  These records note the 
veteran's continued complaints of right shoulder pain.

In March 2000, the RO also received physical therapy 
treatment records from the Samaritan Medical Center, dated in 
October and November 1999.  These records note the veteran's 
complaints of pain and treatment with respect to his right 
shoulder disability.  A November 1999 report noted range of 
motion findings for the right arm as 42 degrees of flexion, 
12 degrees of extension, and 35 degrees of abduction.  The 
veteran was unable to complete internal and external rotation 
tests secondary to right shoulder pain.  Strength in the 
right shoulder was noted as 2+/5 as compared to 4+/5 on the 
left side.  The therapist's comments indicated that the 
veteran was tender along the right neck, occipital, biceps 
insertion, lateral shoulder and posterior scapula.  It was 
also noted that the veteran had noticeable muscle wasting in 
the right upper trapezius.

VA treatment records dated in March 2000 note the veteran had 
been unable to work since undergoing shoulder surgery.  On a 
VA security prescription form a physician noted the veteran 
was not to work until he was further evaluated.  

On VA examination in May 2000 the veteran reported chronic 
shoulder pain, described as level 8-9 out of 10 with respect 
to pain severity.  The veteran further described his shoulder 
disability as manifested by stiffness and arthritic-like 
pain.  He noted he was unable to abduct or flex his right arm 
to perform self-hygiene activities and had decreased overall 
strength in his right upper extremity.  On clinical 
evaluation, there was no evidence of atrophy.  There was 
limited active range of motion in the right shoulder with 
only 90 degrees of abduction and 95 degrees of forward 
flexion.  He had 70 degrees of internal rotation with his 
shoulder adducted and elbow flexed to 90 degrees and had 20 
degrees of external rotation in this position as well.  This 
was compared with 90 degrees in external rotation and 60 
degrees of external rotation of the left arm.  Rotation of 
the shoulder revealed tenderness along the superior margin of 
the trapezius and the upper rhomboids, as well as, anteriorly 
at the left of the coracoid.

Manual muscle testing revealed breakaway weakness at 4- 
strength in shoulder abduction and flexion, elbow flexion and 
extension, and wrist pronation and supination on the right, 
compared with 5/5 on the left.  The veteran reported he was 
inhibiting this movement secondary to pain.  He resisted 
wrist supination, and wrist pronation resulted in pain sense 
up at the level of the bicipital groove.  It was noted that 
the veteran had full active range of motion of the right 
elbow, as well as, full wrist pronation and supination and 
all intrinsic hand function.  Sensation was noted as being 
diffusely diminished to light touch over the entire right 
upper extremity in a non-dermatomal pattern, as compared to 
the left side.

The examiner's impression was chronic right shoulder pain and 
loss in range of motion, secondary to impingement; and mild 
degenerative changes of the cervical spine with no evidence 
of focal radiculopathy present on examination which would 
result in pain in the right upper extremity.  The examiner 
also reported that any weakened motion, incoordination, or 
fatigability were noted on the examination and that these 
factors could not be further quantified in terms of 
additional loss of range of motion without prolonged 
provocative testing.  With flare-ups, the examiner indicated 
that the veteran could have an increase in symptomatology, 
and it was likely that range of motion would be further 
restricted.

On an October 2000 health insurance claim form the veteran's 
VA physician noted the veteran became totally disabled and 
unable to work beginning in February 2000.  It was noted that 
it was unknown when he would be able to return to work.  

In November 2001 the RO received VAMC Syracuse treatment 
records dated from February 1998 to January 2001.  The 
reports noted continued complaints of right shoulder pain.  
Subsequently the RO received VA medical records dated from 
March 2000 to February 2002.  A March 2000 orthopedic clinic 
report noted the veteran stated his shoulder would grind with 
any overhead use and that if he abducted his arm more than 85 
degrees he had increased pain with extended abduction.  The 
pain went over the shoulder and down the back of the arm.  
The examiner noted palpable tenderness to the AC joint with 
internal rotation.  There was slightly limited external 
rotation and moderately limited internal rotation.  Abduction 
was to 85 degrees and forward flexion was limited to 100 
degrees because of pain.  There was rotator cuff tenderness 
with palpation.  The diagnoses included rotator cuff 
tendinitis.  A December 2000 report noted the veteran was 
unable to work because of decreased strength and severe 
limitation of shoulder motion but also noted he was unable to 
work because of limited cervical and lumbar spine motion.

On VA examination in April 2002 the veteran complained of 
increasing right shoulder pain which had not been relieved by 
arthroscopic surgery in 1999.  He stated he had not worked 
since his surgery, and had not had use of his right arm.  He 
reported constant right shoulder pain, difficulty sleeping 
due to shoulder pain, difficulty managing his personal 
hygiene because of arm pain, and right arm numbness.  On 
clinical evaluation, there was slight atrophy to the right 
deltoid musculature and an area of hypoesthesia to the right 
forearm which did not appear dermatomal in distribution.  
Handgrip was 4/5 as compared to 5/5 on the left.  Deep tendon 
reflexes to the upper extremities were absent, bilaterally.  
There was exquisite tenderness even to light touch over the 
right acromioclavicular and lateral aspect of the shoulder.  
Forward flexion was limited to 45 degrees and abduction was 
limited to 30 degrees because of complaints of severe pain.  
Any attempt at internal or external rotation caused extreme 
discomfort.  The diagnosis was impingement syndrome and 
incomplete rotator cuff tear of the right shoulder.

The examiner stated that, considering the veteran's right 
shoulder disability alone, his employment capabilities would 
be restricted to sedentary work.  It was noted that with his 
arm at his side he had good hand, wrist, and elbow function. 
but would not be able to do any work that required any 
significant shoulder motion.  It was further noted that any 
such activity would not only be painful but would aggravate 
his shoulder disorder.  The examiner also stated, however, 
that the veteran had exhibited significant symptom 
magnifications which were totally out of proportion to the 
MRI and arthroscopic findings.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Code 5003.  Limitation of motion must be objectively 
confirmed by findings such a swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.

The Rating Schedule provides ratings for limitation of motion 
of a major or minor arm at shoulder level (20 percent), when 
arm motion is limited to midway between side and shoulder 
level (major 30 percent, minor 20 percent), and when the arm 
is limited to 25 degrees from the side (major 40 percent, 
minor 30 percent).  38 C.F.R. § 4.71a, Code 5201.  Normal 
shoulder flexion and abduction is from 0 to 180 degrees (90 
degrees at shoulder level), and normal internal and external 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
The Court has held that section 4.40 did not require a 
separate rating for pain but provided guidance for 
determining ratings under other Diagnostic Codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Board finds that a schedular rating in excess of 30 
percent is not warranted for the veteran's service-connected 
right (major) rotator cuff tendonitis.  May 2000 and April 
2002 VA examination reports adequately demonstrate the 
veteran's post-surgery disability manifestations, and that 
the objective medical findings reveal arm motion limited to 
midway between side and shoulder level due to severe pain but 
do not show motion is limited to 25 degrees, even with 
consideration of pain and dysfunction.  In fact, the May 2000 
VA examiner reported that any weakened motion, 
incoordination, or fatigability was noted in the examination 
but that these factors could not be further quantified in 
terms of additional loss of range of motion without prolonged 
provocative testing.  It was opined that with flare-ups, the 
veteran could have an increase in symptomatology and it was 
likely that range of motion would be further restricted.  The 
Board notes, however, that studies at that examination 
revealed active right shoulder motion of 90 degrees of 
abduction and 95 degrees of forward flexion well in excess of 
the 25 degree limitation for a higher rating.  

The more recent April 2002 VA examination findings include 
evidence of shoulder forward flexion limited to 45 degrees 
and abduction limited to 30 degrees because of complaints of 
severe pain (but still in excess of the 25 degree limitation 
required for a higher rating).  The examiner commented that 
the veteran exhibited significant symptom magnifications 
which were totally out of proportion to the MRI and 
arthroscopic findings.

There is no evidence of scapulohumeral articulation ankylosis 
or other impairment to the humerus.  In the absence of such 
evidence, consideration of alternative rating criteria is not 
warranted.  See 38 C.F.R. § 4.71a, Codes 5200, 5202.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
There is no provision upon which to assign a schedular rating 
higher than 30 percent. 

When all the evidence is assembled, the Secretary, is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, 
the Board finds the preponderance of the evidence is against 
the veteran's claim.

Extraschedular Rating

VA law provides that in exceptional cases, where evaluations 
provided by the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, are found to be inadequate, an 
extraschedular rating may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disorder.  38 C.F.R. § 3.321(b).

The governing norm for extraschedular consideration in 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).

The Court has held that the Board is precluded, in the first 
instance, from addressing the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

The Court (in a case involving entitlement to extraschedular 
consideration in a TDIU claim), has held that where there was 
plausible evidence that a claimant was unable to secure and 
follow a substantially gainful occupation and where the Board 
had not relied on any affirmative evidence to the contrary, 
the Court would reverse the determination, as a matter of 
law, that the veteran's case was ineligible for 
extraschedular consideration by the Director of Compensation 
and Pension.  See Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  

Upon review of the evidence of record, the Board finds that 
the veteran's claim  should be submitted to the Director of 
Compensation and Pension for a determination as to whether an 
extra-schedular rating is warranted.  The Board finds that VA 
medical evidence dated in December 2000 and April 2002 is 
plausible evidence that the veteran has experienced a marked 
interference with employment as a result of his service-
connected disability.  Therefore, the claim for entitlement 
to an increased rating for service-connected right (major) 
rotator cuff tendonitis is eligible for extra-schedular 
consideration.  


ORDER

A schedular rating in excess of 30 percent for right (major) 
rotator cuff tendonitis is denied.

Entitlement to referral of the claim for an increased rating 
for right (major) rotator cuff tendonitis for extraschedular 
consideration is granted.


REMAND

As the Board finds extraschedular consideration for is 
warranted, the case must be remanded to the RO for 
appropriate development.  The Board is precluded from 
addressing the issue of entitlement to an extraschedular 
rating in the first instance.  See Floyd, 9 Vet. App. 88.

Accordingly, further appellate consideration is deferred, and 
the case is REMANDED to the RO for the following:

The RO should submit the veteran's claim 
for an increased rating for right rotator 
cuff tendonitis to the Director of 
Compensation and Pension for consideration 
of an extra schedular rating under 
38 C.F.R. § 3.321(b).

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue an appropriate supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  The Board intimates no opinion 
as to the final outcome warranted.  No action is required of 
the veteran unless he is notified.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



